Citation Nr: 1548781	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-01 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, claimed as ringing and popping in the ears.

3.  Entitlement to service connection for a sinus condition.

4.  Entitlement to service connection for a thyroid condition.

5.  Entitlement to service connection for a prostate condition.

6.  Entitlement to service connection for diabetes mellitus, claimed as a condition of the pancreas.

7.  Entitlement to service connection for residuals of a right ankle fracture.

8.  Entitlement to service connection for residuals of a left ankle fracture.

9.  Entitlement to a higher initial rating for residuals of a right foot cold injury, rated as 10 percent disabling from September 7, 2007 and 20 percent disabling from April 14, 2014.

10.  Entitlement to a higher initial rating for residuals of a left foot cold injury, rated as 10 percent disabling from September 7, 2007 and 20 percent disabling from April 14, 2014.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1956 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which continued 10 percent disability ratings for the right and left feet cold injuries, and denied service connection for bilateral hearing loss, tinnitus, sinus condition, thyroid condition, prostate condition, diabetes mellitus, residuals of a right ankle fracture, and residuals of a left ankle fracture.

In a January 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge; however, in June and July 2015 he withdrew his hearing request.  See 38 C.F.R. § 20.704(d).

The issues of entitlement to service connection for hearing loss, a sinus condition, diabetes mellitus, residuals of a right ankle fracture, and residuals of a left ankle fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus is etiologically related to service.

2.  The Veteran has a diagnosis of hypothyroidism, which is not etiologically related to service.

3.  The Veteran has a diagnosis of benign prostatic hyperplasia (BPH), which is not etiologically related to service.

4.  For the appeal period prior to December 8, 2009, the residuals of the Veteran's right foot cold injury and left foot cold injury manifested by symptoms of pain, subjective intermittent numbness, and subjective cold sensitization, with no tissue loss, nail abnormalities, color changes, objective locally impaired sensation, hyperhidrosis, or relevant x-ray abnormalities.

5.  For the appeal period from December 8, 2009 to September 18, 2013, the residuals of the Veteran's right foot cold injury and left foot cold injury manifested by symptoms of pain, subjective intermittent numbness, cold sensitization, and mild hallux valgus, with no tissue loss, nail abnormalities, color changes, objective locally impaired sensation, or hyperhidrosis. 

6.  For the appeal period from September 18, 2013, the residuals of the Veteran's right foot cold injury and left foot cold injury manifested by symptoms of arthralgia or other pain, numbness, cold sensitivity, color changes, and mild hypertrophic changes of the toenails.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a thyroid condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for service connection for a prostate condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The criteria for an initial rating in excess of 10 percent for  residuals of a right foot cold injury for the period of appeal prior to December 8, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.110, Diagnostic Code 7122 (2014).

5.  The criteria for an initial rating in excess of 10 percent for  residuals of a left foot cold injury for the period of appeal prior to December 8, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.110, Diagnostic Code 7122 (2014).

6.  The criteria for a rating of 20 percent, but no more, for  residuals of a right foot cold injury for the period of appeal from December 8, 2009 to September 18, 2013 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.110, Diagnostic Code 7122 (2014).

7.  The criteria for a rating of 20 percent, but no more, for  residuals of a left foot cold injury for the period of appeal from December 8, 2009 to September 18, 2013 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.110, Diagnostic Code 7122 (2014).

8.  The criteria for a rating of 30 percent for residuals of a right foot cold injury for the period of appeal from September 18, 2013 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.110, Diagnostic Code 7122 (2014).

9.  The criteria for a rating of 30 percent for residuals of a left foot cold injury for the period of appeal from September 18, 2013 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.110, Diagnostic Code 7122 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided notice letters to the Veteran in September 2007, May 2008, and July 2008, prior to the adjudication of the claims.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).         

The Veteran's claim for higher initial ratings for the right foot and left foot cold injuries are downstream issues, which were initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice in this case with respect to the right foot and left foot cold injuries.  
                                                                                                                                                                                                                                                                                                                
The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his prior representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

The Veteran underwent VA examinations in March 2008, October 2008, December 2009, October 2011, April 2014, and June 2014 to obtain medical evidence regarding the nature and etiology of the claimed disabilities.  The Board finds the VA examination adequate for adjudication purposes.  The examinations were performed by a medical professionals based on a review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinions are provided as to whether the Veteran has the claimed disabilities and, if so, whether the disabilities are related to the Veteran's service.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed disability has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

II.  Service Connection Claims

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Tinnitus

The Veteran asserts that he has tinnitus due to some dental work that was performed during active service.  He states that he was given mercury dental fillings and that since that time he has experienced a "popping," "ringing," and "cracking" sound in his head.  See the August 2008 statement; August 2009 statement.

There is competent evidence that establishes that the Veteran currently has tinnitus.  The March 2008 VA examination report indicates that the Veteran has left ear tinnitus, and the June 2014 indicates that the Veteran reported bilateral tinnitus.  The Veteran is considered competent to report the observable manifestations of his tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a Veteran is competent to testify as to the presence of tinnitus); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the Board finds that the threshold element for service connection, a current disability, has been established. 

In an April 2008 medical opinion addendum, a VA examiner indicated that the tinnitus was less likely than not caused by military service, and that it may be related to hearing loss.  In the June 2014 VA examination, the examiner indicated that the Veteran's left ear tinnitus was at least as likely as not caused by or a result of military noise exposure.  The examiner indicated that the first report of bilateral tinnitus was in a VA treatment record dated in 2010.

The Board finds the Veteran's statements to be competent and credible.  He is competent to describe observable symptoms such as ringing or cracking in the ears.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  As discussed above, the Veteran was a light weapons infantryman, and an in-service injury of acoustic trauma to both ears has been established.  Moreover, an October 1957 STR indicates that the Veteran complained of an ear problem that had lasted 3 months.
.
The Board also finds the VA examiners' opinions to be competent and credible, as they reviewed the claims file, examined the Veteran, and provided the bases on which their opinions were based.  As such, the Board finds the evidence is in relative equipoise as to whether the Veteran's tinnitus is as likely as not due to exposure to excessive noise levels in active service.  In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.

Thyroid Condition

The Veteran contends that he has a thyroid condition, which was caused by the mercury dental fillings he had during service.  See the April 2008 statement; August 2009 statement.

The record establishes that the Veteran has a current diagnosis of hypothyroidism.  See a November 2007 VA treatment record.  Thus, the current disability requirement for service connection a thyroid condition is satisfied.  

The Board finds that the weight of the competent and credible evidence shows that the current hypothyroidism first manifested after service and is not related to service.  The Veteran's STRs are silent for any complaint or treatment of a thyroid condition.  It is unclear when the Veteran was diagnosed with hypothyroidism but VA treatment records indicate he had the diagnosis as early as February 2007,  nearly 50 years after the Veteran separated from active service.

In October 2011, the Veteran was afforded a VA examination to determine the nature and etiology of any current thyroid condition.  The Veteran reported that he was eating shrimp and his mouth and throat swelled up.  He saw a doctor and was found to have hypothyroid.  He stated that he took a daily medication for the condition.  The examiner indicated that the Veteran had hypothyroidism since September 2001, and that his symptoms included muscular weakness and cold intolerance.  The examiner opined that the Veteran's hypothyroidism was not caused by or a result of his dental fillings while in service.  The examiner stated that in forming his opinion, he researched the literature, spoke with doctors of dentistry, and University of North Carolina dental school personnel, and that there was no pathology or findings to corroborate the Veteran's contention.

The Board finds that the VA examiner's opinion is competent and credible, and as such, is entitled to great probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The opinion was rendered after review of the file, solicitation of the Veteran's medical history, and a physical examination.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The examiner also provided the rationale on which he based his opinion.  Moreover, there is no medical opinion of record to contradict the VA examiner's conclusions.  Accordingly, the Board finds that the weight of the competent and credible medical evidence establishes that the Veteran's current hypothyroidism diagnosis is not related to service, to include as secondary to his dental fillings.

The Board also finds that the Veteran, as a lay person, is competent to report a diagnosis, but he is not competent to determine whether that diagnosis is etiologically related to symptoms or other events in service.  The etiology of a thyroid condition goes beyond a simple and immediately observable cause-and-effect relationship and requires medical knowledge to review and interpret treatment records.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, the Board finds little probative value in the Veteran's statements with regard to establishing service connection.

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a thyroid condition, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Prostate Condition

The Veteran contends that he has a prostate condition, which was caused by the mercury dental fillings he had during service.  See the April 2008 statement; August 2009 statement.

The record establishes that the Veteran has a current diagnoses of benign prostatic hyperplasia (BPH) and prostate cancer.  See a July 2005 and June 2015 VA treatment record.  Thus, the current disability requirement for service connection a prostate condition is satisfied.  

The Board finds that the weight of the competent and credible evidence shows that the current prostate condition first manifested after service and is not related to service.  The Veteran's STRs are silent for any complaint or treatment of a prostate condition.  It is unclear when the Veteran was diagnosed with a prostate condition but VA treatment records indicate he had the diagnosis as early as July 2005,  approximately 47 years after the Veteran separated from active service.  VA treatment records also indicate that the Veteran had four brothers who had prostate cancer in their late 50s or early 60s.

In October 2011, the Veteran was afforded a VA examination to determine the nature and etiology of any current prostate condition.  The Veteran reported that BPH was found on a routine examination in 2001, and that he took medication to control the condition.  The examiner indicated that the Veteran's symptoms included urinary symptoms and erectile dysfunction.  The examiner opined that the Veteran's BHP was not caused by or a result of his dental fillings while in service.  The examiner stated that in forming his opinion, he researched the literature, spoke with doctors of dentistry, and University of North Carolina dental school personnel, and that there was no pathology or findings to corroborate the Veteran's contention.

As discussed above, the Board finds that the VA examiner's opinion is competent and credible, and as such, is entitled to great probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board also finds that the Veteran, as a lay person, is competent to report a diagnosis, but he is not competent to determine whether that diagnosis is etiologically related to symptoms or other events in service.  Accordingly, the Board finds that the weight of the competent and credible medical evidence establishes that the Veteran's current BHP diagnosis is not related to service, to include as secondary to his dental fillings.

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a prostate condition, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  Increased Ratings Claims

Law and Regulations

Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Under Diagnostic Code 7122, for cold injury residuals, a 10 percent rating is warranted when cold injury residuals are manifested by arthralgia or other pain, numbness, or cold sensitivity in affected parts.  38 C.F.R. § 4.110, Diagnostic Code 7122 (2014).

A 20 percent rating requires arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) in affected parts.  Id.

A maximum 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following in affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  Id. 

Note (1) states that amputations of fingers or toes and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be separately evaluated under other codes.  Other disabilities that have been diagnosed as the residual effects of a cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., also are to be separately evaluated unless they are used to support an evaluation under Diagnostic Code 7122.  Id.

Note (2) provides that each affected part is to be evaluated separately.  Id.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Appeal Period Prior to December 8, 2009

The Veteran asserts that he has to be extremely careful when he walks because his feet will give way.  See the September 2009 statement.

The Board finds that for the period of appeal prior to December 8, 2009, the record does not demonstrate the requisite manifestations for ratings in excess of 10 percent for the right foot cold injury and 10 percent for the left foot cold injury under Diagnostic Code 7122.  For a 20 percent rating, there must be evidence of arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) in the foot.  38 C.F.R. § 4.110, Diagnostic Code 7122.  In this case, the weight of the competent and credible evidence shows that for the period of the appeal prior to December 8, 2009, the right foot cold injury and left foot cold injury were both manifested by pain, subjective intermittent numbness, and subjective cold sensitization, with no tissue loss, nail abnormalities, color changes, objective locally impaired sensation, hyperhidrosis, or relevant x-ray abnormalities.

The Veteran underwent a VA examination in October 2008.  He reported symptoms of cold sensitization, sensation of coldness to the feet, and intermittent numbness.  He denied symptoms of tissue loss, Raynaud's phenomenon, hyperhidrosis, paresthesias, chronic pain resembling causalgia or flex sympathetic dystrophy, recurrent fungal infections, breakdown or ulceration of frostbite scars, disturbances of nail growth, skin cancer in chronic ulcers or scars, arthritis or joint stiffness, edema, changes in skin color, skin thickening or thinning, sleep disturbance, excess sweating, or pain.  He also denied undergoing any treatment at that time.  Upon physical examination, the Veteran did not have any edema, atrophy, ulceration, fungus, scars, or abnormal nails.  His feet were dry, warm, and the reflexes were good.  The examiner indicated that although the Veteran reported subjective complaints, a pinprick touch showed no sensory changes.  X-rays indicated that the left foot had a fragmented heel spur extending from the calcaneus into the plantar fascia and fragmented sesamoid bones at the first and fifth MP joints.  The right foot showed a small heel spur extended from the calcaneus into the plantar fascia.  There were also fragmented sesamoid bones at the first and fifth MP joints that were probably congenital.  In a medical opinion addendum in November 2008, the VA examiner clarified that the cold sensitization was a subjective finding and the examination revealed no objective findings.

In January 2009, the Veteran reported in a VA appointment that his foot pain was worse after walking.  He was given shoe inserts and advised on foot exercises.

A review of the evidence of record discloses that the Veteran does not meet the criteria for a higher evaluation for the manifestations of his right foot cold injury or left foot cold injury for this period of appeal.  The Veteran complained of pain, intermittent numbness, and cold sensitization in his bilateral feet; however, the October 2008 examiner stated that these were subjective complaints and the examination revealed no objective findings.  In addition, the Veteran denied symptoms of tissue loss, nail abnormalities, color changes, and hyperhidrosis, and there were no relevant x-ray findings.

In sum, the preponderance of the evidence is against the award of ratings in excess of 10 percent for the Veteran's right foot cold injury and left foot cold injury for the appeal period prior to December 8, 2009, and the appeal is denied for this time period.  As a preponderance of the evidence is against the award of an increased evaluation for this time period, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  



Appeal Period from December 8, 2009 to September 18, 2013

The Board finds that for the period of appeal from December 8, 2009 to September 18, 2013, the record demonstrates the requisite manifestations for ratings of 20 percent for the right foot cold injury and 20 percent for the left foot cold injury under Diagnostic Code 7122.  For this period of appeal, the right foot cold injury and left foot cold injury were both manifested by pain, subjective intermittent numbness, cold sensitization, and mild hallux valgus.  

The Veteran was afforded another VA examination of his feet in December 2009.  He reported that his feet were very sensitive to cold weather and that he had occasional numbness of the bilateral toes.  Physical examination showed that both feet had normal color, warm temperature, somewhat dry texture, normal thickness, no edema, no ulceration, no scaly skin lesions or tinea pedis condition, no residual frostbite scars, no skin cancer conditions, and normal toenails.  A pin prick test was normal and a neurological examination showed no evidence of peripheral neuropathy.  X-rays indicated that in addition to the October 2008 findings, the left foot showed an early hallux valgus deformity with narrowing of the first MTP joint and an Achilles tendon spur.  The right foot showed an Achilles tendon spur and a slight narrowing of the medial first MTP joint.  The examiner concluded that the Veteran had bilateral mild xerosis skin, cold sensitization, pes planus, and mild hallux valgus, and that pes planus and hallux valgus were known long term complications of cold injury.

A review of the evidence of record discloses that the Veteran meets the criteria for a 20 percent ratings for the manifestations of his right foot cold injury or left foot cold injury for this period of appeal.  The Veteran complained of pain, subjective intermittent numbness, and cold sensitization, and x-rays revealed mild hallux valgus, which the VA examiner stated was a known long term complication of cold injuries.  

The Veteran's symptoms for this period of appeal do not meet criteria for 30 percent ratings for the manifestations of his right foot cold injury or left foot cold injury.  A 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following in affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.110, Diagnostic Code 7122.  In this case, the Veteran was not found to have tissue loss, nail abnormalities, color changes, locally impaired sensation, or hyperhidrosis to warrant a 30 percent rating for the right foot or the left foot.

Accordingly, for the period of appeal from December 8, 2009 to September 18, 2013, the Board finds that the Veteran's symptoms warranted 20 percent ratings for the right foot cold injury and left foot cold injury, and the claim is granted to that extent.  

Appeal Period from September 18, 2013

The Board finds that for the period of appeal from September 18, 2013, the record demonstrates the requisite manifestations for ratings of 30 percent for the right foot cold injury and 30 percent for the left foot cold injury under Diagnostic Code 7122.  For this period of appeal, the right foot cold injury and left foot cold injury were both manifested by arthralgia or other pain, numbness, cold sensitivity, color changes, and mild hypertrophic changes of the toenails.  

The Veteran testified in a September 2013 DRO hearing that his feet both tingled and that he could walk a quarter of a mile at the park until his feet hurt so badly that he has to stop and sit down until his feet stop hurting.  He further testified that he sometimes had a hard time moving his feet, which had caused him to fall, and that the bottoms of his feet were "as black as the top."  He stated that the bottoms of his feet had not always been that dark.

The Veteran was afforded a third VA examination of the feet in April 2014.  Physical examination revealed bilateral arthralgia or other pain, cold sensitivity, color changes, and numbness.  The toenails had mild hypertrophic changes but were intact with good pink color and brisk capillary refill.

A review of the evidence of record discloses that the Veteran meets the criteria for a 30 percent ratings for the manifestations of his right foot cold injury or left foot cold injury for this period of appeal, as his symptoms included arthralgia or other pain, numbness, cold sensitivity, color changes, and mild hypertrophic changes of the toenails.  The Board notes that as discussed above, a 30 percent rating is the schedular maximum for cold injury residuals.  Therefore, no higher schedular rating is available for the right foot cold injury or the left foot cold injury.

Accordingly, for the period of appeal from September 18, 2013, the Board finds that the Veteran's symptoms warranted 30 percent ratings for the right foot cold injury and left foot cold injury, and the claim is granted to that extent.  

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, numbness, cold sensitization, and color changes are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

Service connection for tinnitus is granted.

Service connection for a thyroid condition is denied.

Service connection for a prostate condition is denied.

An initial rating of 10 percent for residuals of a right foot cold injury for the period of appeal prior to December 8, 2009 is denied.

An initial rating of 10 percent for residuals of a left foot cold injury for the period of appeal prior to December 8, 2009 is denied.

A rating of 20 percent for residuals of a right foot cold injury for the period of appeal from December 8, 2009 to September 18, 2013 is granted.

A rating of 20 percent for residuals of a left foot cold injury for the period of appeal from December 8, 2009 to September 18, 2013 is granted.

A rating of 30 percent for residuals of a right foot cold injury for the period of appeal from September 18, 2013 is granted.

A rating of 30 percent for residuals of a left foot cold injury for the period of appeal from September 18, 2013 is granted.


REMAND

A review of the record reflects that further development is necessary.  

The Veteran asserts he has hearing loss due to noise exposure during service.  Although he was afforded a VA examination in June 2014, the Board finds the examination is internally inconsistent.  The examiner provided two separate opinions, one for each ear.  The examiner reported it was less likely than not that the hearing loss of the right ear was attributable to the Veteran's military noise exposure.  The basis for the examiner's opinion was that the Veteran's right ear hearing was within normal limits in the 500-4000 hertz range in the March 2008 examination, and that the right ear hearing did not show decreases in the 500-4000 hertz range until the September 2010 examination.  Concerning the left ear, the examiner noted there was a positive threshold shift and the examiner indicated the hearing loss was at least as likely as not caused by service.  However, the rationale clarified that as whispered voice tests were used it indicates that a portion of the hearing was within normal ranges but does not substantiate whether there was normal hearing at all frequencies upon discharge.  At the March 2008 VA examination the Veteran had hearing loss at 3000 and 4000 hertz frequencies which was not compensable at the time.  The DD214 noted the Veteran was exposed to artillery fire and diesel engines as a truck driver.  Since the examination the Veteran continued to show a shift in hearing at all frequencies but the examiner indicated that the Veteran's left ear hearing shift since the March 2008 examination was not noise-related.

In other words, the examiner's opinion suggests that the threshold shift did not occur during service as only whispered voice tests were used.  Thus, the opinion seems to suggest the hearing loss was both due to service but the examiner also opined that any decrease in shifts was not noise related.  Given the conflicting nature of the examiner's report, further opinion is necessary.  

The Veteran asserts that he has a sinus condition and diabetes mellitus (claimed as a pancreas condition), which are due to mercury dental fillings done in active service.  The Board finds this meets the standard of McLendon v. Nicholson, 20 Vet. App. 79, 81   (2006) and a VA examination should be obtained.

The Veteran also asserts that he has residuals of a right ankle sprain during active service, and left ankle problems due to overcompensation for the right ankle.  See the September 2013 DRO hearing transcript.  STRs indicate, however, that the Veteran was seen for a left ankle sprain.  In addition, VA obtained a medical opinion in October 2011 on the nature and etiology of any diagnosed left ankle condition, but not on any diagnosed right ankle condition.  As such, a medical opinion addendum should be obtained.

Finally, the Board notes that the Veteran testified that he was treated at VA in the late 1990s, at which time he complained of his ankle pain.  The claims file contains VA treatment records dated only back to February 2005, and a VA x-ray report dated in 2002.  As such, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated prior to February 2005.  All records/responses received should be associated with the claims file. If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Contact the VA examiner who conducted the June 2014 VA hearing loss examination (or a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The examiner should then answer the following:

a) Whether there was a permanent positive threshold shift during service greater than normal measurement variability in either ear?

b) Whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss is related to incident, injury, or event in active service, to include the Veteran's exposure to noise.  If any threshold shift was found during service the examiner must also comment upon this shift.  

The examiner(s) should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After any records requested above have been obtained, schedule the Veteran for a VA examination to determine the existence and etiology of any current sinus condition, and to determine the etiology of the currently diagnosed diabetes mellitus.  The examiner(s) should review the claims file and should note that review in the report. 

 The examiner(s) should then answer the following:

 a) Identify by diagnosis all sinus conditions currently shown. 

 b) For each identified sinus condition, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the condition is related to incident, injury, or event in active service, to include discussion of the Veteran's assertions regarding his mercury dental fillings. 

c) Identify by diagnosis all pancreas conditions currently shown, to include diabetes mellitus. 

 d) For each identified pancreas condition, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the condition is related to incident, injury, or event in active service, to include discussion of the Veteran's assertions regarding his mercury dental fillings. 

 The examiner(s) should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  Contact the VA examiner who conducted the October 2011 VA ankle examination (or a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The examiner should then answer the following:

a) Whether it is at least as likely as not (50 percent or greater probability) that any right ankle condition is related to incident, injury, or event in active service, to include the Veteran's assertions about ankle bleeding. 

b) Whether it is at least as likely as not (50 percent or greater probability) that any left ankle condition is related to incident, injury, or event in active service, to include overcompensating for any right ankle condition. 

The examiner(s) should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, if any, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


